DETAILED ACTION
Status of Claims
This Office action is in response to the application filed on 04/16/2022. Claims 1-20 are allowed.
Information Disclosure Statement
The Information Disclosure Statements submitted on 02/08/2022, 02/14/2022, and 04/16/2022 are all in compliance with 37 C.F.R. 1.97 and are being considered by the examiner.
Response to Amendment/Arguments
The amendment filed 04/16/2022 has been entered.
Applicant’s arguments filed 04/16/2022 have been fully considered.
Applicant has argued that the prior art does not teach the claimed feature of the AI controller being removably attached to the quadcopter chassis. The examiner agrees, and the rejections of the claims under 35 U.S.C. 103 have been withdrawn accordingly.
Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
The closest prior art of record is Sweet (US 2018/0032040 A1) in view of Cosic (US 10,474,934 B1), further in view of Lee et al. (KR 2018-0071615 A), hereinafter Lee, and further in view of Wang (US 2017/0097640 A1).
Regarding claim 1:
	Sweet discloses the following limitations:
An autonomous quadcopter comprising: a chassis; four motors mounted on the chassis, each motor coupled to a corresponding propeller (Sweet Fig. 2B);
a flight controller coupled to the four motors to provide input to the four motors to control flight of the autonomous quadcopter (Sweet Paragraph 0030);
a Radio Frequency (RF) communication circuit coupled to the flight controller, the RF communication circuit configured to receive external commands from a remote-control and provide the external commands to the flight controller to direct the flight controller to follow a remotely-selected flightpath (Sweet Paragraph 0040);
a plurality of cameras (Sweet Fig. 5A);
and a controller coupled to the plurality of cameras to receive input from the plurality of cameras, determine a flightpath for the autonomous quadcopter according to the input from the plurality of cameras, and provide commands to the flight controller to direct the flight controller to follow the flightpath, the generated commands and the external commands belong to a common command set (Sweet Paragraphs 0021, 0024, and 0030).
Sweet does not explicitly teach that the controller is an Artificial Intelligence (Al) controller, or that “the controller connected to the flight controller to provide commands… the Al controller is connected to the flight controller through a physical connector such that the Al controller is physically removable… to reconfigure the autonomous quadcopter for remote control according to the external commands.” However, Cosic does teach these limitations (Cosic col. 2 l. 36-col. 3 l. 11, col. 65 l. 26-col. 66 l. 14, and col. 86 ll. 13-33).
Sweet in combination with Cosic does not teach that “The physical connector is compatible with a simulator to enable connection of the AI controller to the simulator.” However, Lee does teach this limitation (Lee Page 2 Paragraph 8 and Page 6 Paragraphs 5-10).
While Wang Paragraphs 0013-0015, 0018, and Fig. 1  discloses an AI controller that is attached to a quadcopter, none of the references in the prior art of record taken together or in combination specifically discloses an “AI controller removably attached to the chassis” such that “the AI controller is physically removable from the autonomous quadcopter” as recited in claim 1.
Regarding claim 9:
	Sweet discloses the following limitations:
An autonomous quadcopter comprising: a chassis; four motors attached to the chassis, each motor coupled to a corresponding fixed-pitch propeller (Sweet Fig. 2B); 
a flight controller coupled to the four motors to provide input to the four motors to control flight of the autonomous quadcopter (Sweet Paragraph 0030);
a Radio Frequency (RF) communication circuit coupled to the flight controller, the RF communication circuit configured to receive external commands from a remote-control and provide the external commands to the flight controller to direct the flight controller to follow a remotely-selected flightpath in a remote-control mode (Sweet Paragraph 0040);
a plurality of stereoscopic cameras (Sweet Fig. 5A);
a controller coupled to the plurality of stereoscopic cameras to receive input from the plurality of stereoscopic cameras, analyze input from the plurality of stereoscopic cameras to determine locations of objects around the autonomous quadcopter, determine a flight path for the autonomous quadcopter according to the locations of the objects, and provide commands to the flight controller to direct the flight controller to follow the flight path in an autonomous mode, the generated commands and the external commands from the RF communication circuit defined by a common command set (Sweet Paragraphs 0056, 0021, 0024 and 0030).
The following limitations are not specifically taught by Sweet, but are taught by Cosic:
performing hardware abstraction on the input from the cameras and analyzing the abstracted input from the cameras (Cosic col. 73 ll. 18-61, and col. 86 ll. 13-33), 
an Artificial Intelligence (AI) controller)… coupled to the… flight controller… and a connector to connect the AI controller and the flight controller for operation in the autonomous mode and enable removal of the AI controller for operation in the remote-control mode. (Cosic col. 2 l. 36-col. 3 l. 11, col. 65 l. 26-col. 66 l. 14, col. 81 l. 43-col. 82 l. 43, and col. 86 ll. 13-33).
Sweet in combination with Cosic does not teach that the connector can “enable connection of the AI controller to a simulator.” However, Lee does teach this limitation (Lee Page 2 Paragraph 8 and Page 6 Paragraphs 5-10).
While Wang Paragraphs 0013-0015, 0018, and Fig. 1  discloses an AI controller that is attached to a quadcopter, none of the references in the prior art of record taken together or in combination specifically discloses an “Artificial Intelligence (AI) controller removably attached to the chassis” in a way that serves to “enable removal of the AI controller from the autonomous quadcopter” as recited in claim 9.
Regarding claim 16:
	Sweet discloses the following limitations:
A method of operating a quadcopter comprising: generating a plurality of stereoscopic camera views for a plurality of fields of view around the quadcopter (Sweet Fig. 5A);
providing and deinterleaving the plurality of stereoscopic camera views (Sweet Paragraph 0057-0059 and Fig. 5A);
generating object-location information for objects in the plurality of fields of view from the deinterleaved frames and determining a flight path for the quadcopter according to the object-location information (Sweet Paragraphs 0056 and 0030);
generating a plurality of commands corresponding to the flight path; sending the plurality of commands to a flight controller of the quadcopter; controlling a plurality of motors of the quadcopter according to the plurality of commands such that the quadcopter follows the flight path (Sweet Paragraph 0030, Fig. 5A);
receiving by the quadcopter a plurality of remotely-generated commands, the remotely-generated commands and the autonomous commands from a common command set (Sweet Paragraph 0030);
sending the plurality of remotely-generated commands to the flight controller (Sweet Paragraphs 0030 and 0033-0034);
and controlling the plurality of motors of the quadcopter according to the plurality of remotely-generated commands such that the quadcopter without the controller follows a remotely-selected flight path (Sweet Paragraphs 0030-0032 and FIG. 5A).
The following limitations are not specifically taught by Sweet, but are taught by Cosic:
the use of a hardware abstraction layer (Cosic col. 73 ll. 18-61);
providing deinterleaved frames to an Artificial Intelligence (AI) module (Cosic col. 86 l. 34-col. 88 l. 10);
that the controller is an Artificial Intelligence (AI) controller that uses a quadcopter connector; disconnecting the AI module from the quadcopter connector; and removing the AI module… and while the AI module is disconnected and removed, receiving by the quadcopter a plurality of remotely-generated commands (Cosic col. 2 l. 36-col. 3 l. 11, col. 65 l. 26-col. 66 l. 14, col. 81 l. 43-col. 82 l. 43, and col. 86 ll. 13-33).
The following limitations are not specifically taught by the combination of Sweet and Cosic, but are taught by Lee:
connecting the command module to a simulator through a simulator connector (Lee Page 2 Paragraph 8 and Page 6 Paragraphs 5-10);
and while the command module is connected to the simulator, testing code of the command module (Lee Page 4 Paragraphs 2-5).
While Wang Paragraphs 0013-0015, 0018, and Fig. 1  discloses an AI controller that is attached to a quadcopter, none of the references in the prior art of record taken together or in combination specifically discloses an “Artificial Intelligence (AI) module that is removably attached to the quadcopter” such that “removing the AI module from the quadcopter” is possible as recited in claim 16.
Because none of the prior art references taken together or in combination discloses the remaining elements and features of the claimed invention in combination with the other elements and features of the claimed invention, applicant’s invention overcomes the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662